Exhibit 10(b)

JOHNSON & JOHNSON

2000 STOCK OPTION PLAN

(Effective April 19, 2000, as amended February 10, 2003 and October 1, 2003)

1. PURPOSE

The purpose of the Johnson & Johnson 2000 Stock Option Plan (the “Plan”) is to
promote the interests of Johnson & Johnson (the “Company”) by ensuring
continuity of management and increased incentive on the part of officers and
executive employees responsible for major contributions to effective management,
through facilitating their acquisition of an equity interest in the Company on
reasonable terms.

2. ADMINISTRATION

The Plan shall be administered by the Compensation & Benefits Committee of the
Board of Directors (the “Committee”). The Committee shall consist of not less
than three directors. No person shall be eligible to continue to serve as a
member of such Committee unless such person is a “Non-Employee Director” within
the meaning of Rule 16b-3 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended, and an “outside director” within
the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Internal Revenue Code”). The Committee shall have the power to select
optionees, to establish the number of shares and other terms applicable to each
such option, to construe the provisions of the Plan, and to adopt rules and
regulations governing the administration of the Plan.

The Board of Directors, within its discretion, shall have authority to amend the
Plan and the terms of any option issued hereunder without the necessity of
obtaining further approval of the shareowners, unless such approval is required
by law. Notwithstanding the foregoing, except for any stock split, adjustment or
other change in the corporate structure or shares of the Company as contemplated
under Section 6(A)(v) hereof, the Company shall neither lower the exercise price
of any option granted under the Plan nor grant any option hereunder in
replacement of an option which had previously been granted at a higher exercise
price, without the approval of the shareowners.

3. ELIGIBILITY

Those eligible to participate in the Plan will be selected by the Committee from
the following:

(1) Directors.

(2) Officers and other key employees of the Company and its domestic
subsidiaries.

(3) Key employees of subsidiaries outside the United States.

(4) Key employees of a joint venture operation of the Company or its
subsidiaries and key employees of joint venture partners who are assigned to
such a joint venture.

In all cases, optionees shall be selected on the basis of demonstrated ability
to contribute substantially to the effective management or financial performance
of the Company or its subsidiaries.

In no event shall an option be granted to any individual who, immediately after
such option is granted, is considered to own stock possessing more than 10% of
the combined voting power of all classes of stock of Johnson & Johnson or any of
its subsidiaries within the meaning of Section 422 of the Internal Revenue Code.

4. ALLOTMENT OF SHARES

The amount of Common Stock of the Company (par value $1.00 per share) that may
be made subject to grants of options under the Plan in any calendar year shall
not exceed an amount equal to 1.6 percent of the

 

1



--------------------------------------------------------------------------------

issued shares of the Company’s Common Stock (including Treasury Shares) on
January 1 of such year, plus (i) the number of shares that were available for
grants in the previous year under the Plan but were not made subject to a grant
in such previous year and (ii) the number of shares that were covered by options
granted under the Plan which options lapsed, expired or terminated in the
previous year without being exercised. Notwithstanding the foregoing, no more
than 150 million shares (giving effect to the stock split in May 2001) in the
aggregate shall be available for issuance as incentive stock options under the
Plan.

The total number of shares which may be awarded under the Plan to any optionee
in any one year shall not exceed the lesser of (x) 5% of the total shares
allotted to the Plan for such year and (y) 2 million shares. The Committee may,
in its discretion, issue upon exercise of any option Treasury Shares or
authorized but unissued shares.

5. EFFECTIVE DATE AND TERM OF PLAN

The Plan, if approved by the shareowners of the Company, shall become effective
on April 19, 2000. No option shall be granted pursuant to this Plan later than
April 18, 2005, but the rights of optionees under options theretofore granted to
them will not be affected, and all unexpired options will continue in force and
operation thereafter, except as such options may lapse or be terminated in
accordance with their terms and conditions.

6. TERMS AND CONDITIONS

A. All Options

The following shall apply to all options granted under the Plan:

(i) Option Price

The option price per share for each stock option shall be determined by the
Committee and shall not be less than the fair market value on the date the
option is granted. The fair market value shall be determined as prescribed by
the Internal Revenue Code and Regulations.

(ii) Time of Exercise of Option

The Committee shall establish the time or times within the option period when
the stock option may be exercised in whole or in such parts as may be specified
from time to time by the Committee. With respect to an optionee whose employment
has terminated by reason of death, disability or retirement, the Committee may
in its discretion accelerate the time or times when any particular stock option
held by said optionee may be so exercised so that such time or times are earlier
than those originally provided in said option. In all cases exercise of a stock
option shall be subject to the provisions of Section 6B(ii) or 6C(iii), as the
case may be. The Committee shall determine, either at the time of grant or
later, whether and to what extent and under what circumstances, the delivery of
shares issuable in connection with the exercise of a non-qualified option may be
deferred at the election of the optionee.

(iii) Payment

The entire option price may be paid at the time the option is exercised. When an
option is exercised prior to termination of employment, the Committee shall have
the discretion to arrange for the payment of such price, in whole or in part, in
installments. In such cases, the Committee shall obtain such evidence of the
optionee’s obligation, establish such interest rate and require such security as
it may deem appropriate for the adequate protection of the Company.

(iv) Non-Transferability of Option

Unless otherwise specified by the Committee to the contrary, an option by its
terms shall not be transferable by the optionee otherwise than by will or by the
laws of descent and distribution and shall be

 

2



--------------------------------------------------------------------------------

exercisable during the optionee’s lifetime only by the optionee. The Committee
may, in the manner established by the Committee, provide for the transfer,
without payment of consideration, of a non-qualified option by an optionee to a
member of the optionee’s immediate family or to a trust or partnership whose
beneficiaries are members of the optionee’s immediate family. In such case, the
option shall be exercisable only by such transferee. For purposes of this
provision, an optionee’s “immediate family” shall mean the holder’s spouse,
children and grandchildren.

(v) Adjustment in Event of Recapitalization of the Company

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering, or any other
change in the corporate structure or shares of the Company, the Board of
Directors shall make such adjustment as it may deem equitably required in the
number and kind of shares authorized by and for the Plan, the number and kind of
shares covered by the options granted, the number of shares which may be awarded
to an optionee in any one year, and the option price.

(vi) Rights after Termination of Employment

(1) In the event of termination of employment due to any cause other than death,
disability or retirement, rights to exercise the stock option shall cease,
except for those which have accrued to and including the “date of termination”
(as defined below), unless the Committee shall otherwise specify. These rights
shall remain exercisable for a period of three (3) months after the date of
termination, or such longer period (not to exceed three (3) years) as the
Committee shall provide.

(2) In the event of termination of employment due to death or disability, rights
to exercise the stock option shall cease, except for those which have accrued to
and including the date of termination, unless the Committee shall otherwise
specify. These rights shall remain exercisable for a period of three (3) years
or such longer period (not to exceed the term of the option) as the Committee
shall provide.

Notwithstanding the above, in the event such termination of employment due to
death or disability occurs with optionee having at least ten (10) years of
Service (as defined below) for options granted prior to October 1, 2003 and, for
options granted on or after October 1, 2003, with optionee having at least ten
(10) years of Service with a minimum of five (5) consecutive years of Service
immediately prior to the time of termination, then, any unexercised or
unexercisable portion of the stock option may be exercised in whole or in part
during the remaining term of the option at such times and to the extent the
optionee could have exercised such stock option had the optionee’s employment
not terminated.

(3) In the event of retirement (unrelated to termination for cause, as defined
below, which shall be governed by the provisions of (1) above) rights to
exercise the stock option shall cease, except for those which have accrued to
and including the date of termination, unless the Committee shall otherwise
specify. These rights shall remain exercisable for a period of three (3) years,
or such longer period (not to exceed the term of the option) as the Committee
shall provide, provided, however, that in the event the optionee is “employed by
a competitor” (as defined below) within two (2) years from the date of such
retirement, no rights may be exercisable beyond a date which is three (3) months
after the commencement of such employment with a competitor.

Notwithstanding the above, in the event such retirement (unrelated to
termination for cause which shall be governed by the provisions of (1) above)
occurs with optionee having at least ten (10) years of Service for options
granted prior to October 1, 2003 and, for options granted on or after October 1,
2003, with optionee having at least ten (10) years of Service with a minimum of
five (5) consecutive years of Service immediately prior to the time of
retirement, then, any unexercised or unexercisable portions of the stock option
may be exercised in whole or in part during the remaining term of the stock
option at such times and to the extent the optionee could have exercised such
stock option had the optionee’s employment not terminated, provided, however,
that in the event the optionee is employed by a competitor within two

 

3



--------------------------------------------------------------------------------

(2) years from the date of such retirement, (i) any unexercisable portion of the
stock option shall terminate immediately and (ii) no rights may be exercisable
beyond a date which is three (3) months after the commencement of such
employment with a competitor.

(4) No stock option shall, in any event, be exercised after the expiration of 10
years from the date such option is granted, or such earlier date as may be
specified in the option. In addition, any stock option granted within six
(6) months of termination of employment due to any cause whatsoever shall be
void unless the Committee shall otherwise provide.

(5) As used in the Plan:

(i) The term “termination for cause” shall mean optionee’s termination by the
Company or any of its subsidiaries in connection with the violation of any
federal or state law, dishonesty, the willful and deliberate failure on the part
of an optionee to perform his/her employment duties in any material respect or
such other events, including the existence of a conflict of interest, as the
Management Compensation Committee may determine. Such committee shall have the
sole discretion to determine whether a “termination for cause” exists, and its
determination shall be final.

(ii) The term “employed by a competitor” shall mean the optionee’s engaging in
any activity or providing services, whether as director, employee, advisor,
consultant or otherwise, for any corporation or other entity which is a
competitor of the Company or any of its subsidiaries. The Management
Compensation Committee shall have the sole discretion to determine if an
optionee is “employed by a competitor”, and its determination shall be final.

(iii) The term “date of termination” shall mean the last date on which the
optionee was in an active employment status. Specifically, in the event an
optionee is covered by a severance agreement or arrangement, the “date of
termination” shall be the last date of active employment, not the date
corresponding to the end of the severance period.

(iv) The term “Service” shall mean employment with Johnson & Johnson or one of
its subsidiaries, while that corporation or other legal entity was a subsidiary
of Johnson & Johnson, unless the Committee shall otherwise provide.

B. Non-Qualified Stock Options

The Committee may, in its discretion, grant options under the Plan which, in
whole or in part, do not qualify as incentive stock options under Section 422 of
the Internal Revenue Code. In addition to the terms and conditions set forth in
Section 6A above, the following terms and conditions shall govern any option (or
portion thereof) to the extent that it does not so qualify.

(i) Form of Payment

Payment of the option price of any option (or portion thereof) not qualifying as
an incentive stock option shall be made in cash or, in the discretion of the
Committee, in the Common Stock of the Company valued at its fair market value
(as the same shall be determined by the Committee), or a combination of such
Common Stock and cash. Where payment of the option price is to be made with
Common Stock acquired under a Company compensation plan (within the meaning of
Opinion No. 25 of the Accounting Principles Board), such Common Stock will not
be accepted as payment unless the optionee has beneficially owned such Common
Stock for at least six months (increased to one year if such Common Stock was
acquired under an incentive stock option) prior to such payment.

(ii) Period of Option

The exercise period of each non-qualified stock option by its terms shall not be
more than l0 years from the date the option is granted as specified by the
Committee.

 

4



--------------------------------------------------------------------------------

C. Incentive Stock Options

The Committee may, in its discretion, grant options under the Plan which qualify
in whole or in part as incentive stock options under Section 422 of the Internal
Revenue Code. In addition to the terms and conditions set forth in Section 6A
above, the following terms and conditions shall govern any option (or portion
thereof) to the extent that it so qualifies:

(i) Maximum Fair Market Value of Incentive Stock Options

The aggregate fair market value (determined as of the time such option is
granted) of the Common Stock for which any optionee may have stock options which
first become vested in any calendar year (under all incentive stock option plans
of the Company and its subsidiaries) shall not exceed $100,000.

(ii) Form of Payment

Payment of the option price for incentive stock options shall be made in cash or
in the Common Stock of the Company valued at its fair market value (as the same
shall be determined by the Committee), or a combination of such Common Stock and
cash. Where payment of the option price is to be made with Common Stock acquired
under a Company compensation plan (within the meaning of Opinion No. 25 of the
Accounting Principles Board), such Common Stock will not be accepted as payment
unless the optionee has beneficially owned such Common Stock for at least six
months (increased to one year if such Common Stock was acquired under an
incentive stock option) prior to such payment.

(iii) Period of Option

The exercise period of each incentive stock option by its terms shall not be
more than l0 years from the date the option is granted as specified by the
Committee.

D. Options for Non-Employee Directors

Notwithstanding the foregoing, in the event of any inconsistency between the
terms and conditions above and the following terms and conditions, the following
terms and conditions shall govern the stock options granted to non-employee
directors of the Board of Directors:

(i) The Committee shall establish the time or times within the option period
when the stock option may be exercised in whole or in such parts as may be
specified from time to time by the Committee; provided however that each option
shall become 100% exercisable upon the earlier of completion of a non-employee
director’s Board service, or on a date which is one year after the date of
grant.

(ii) If a non-employee director completes his or her service as a director of
the Company for any reason (other than death), their options may be exercised at
any time during the remainder of the option term.

(iii) In the event of a non-employee director’s death, regardless of whether he
or she is still serving as a director, the option may be exercised, subject to
the provisions of Section 6B (ii) above, within three (3) years after death by
his or her estate or by any person who acquires such option by inheritance or
devise. Thereafter, such rights shall lapse.

 

5